Case: 3:20-cv-00224-NBB-RP Doc #: 66-51 Filed: 02/02/21 1 of 2 PageID #: 1110




                  EXHIBIT 51
  Case: 3:20-cv-00224-NBB-RP Doc #: 66-51 Filed: 02/02/21 2 of 2 PageID #: 1111




   ORDER: APPROVE REVISION OF FACILITIES USE POLICY TO INCLUDE A
  REQUIREMENT OF APPLICATION TO BE MADE 14 DAYS PRIOR TO DATE OF
  PROPOSED USE AND REQUIRING CLOSURE OF COURTHOUSE GROUNDS 30
                      MINUTES BEFORE DUSK


        Motion was made by David Rikard, duly seconded by Mike Roberts, to approve revision
of Facilities Use Policy to include a requirement that application to be made at least 14 days prior
to date ofproposed use and require closure of Courthouse grounds, including the confederate statue
area, thirty minutes before dusk.

                              The vote on the motion was as follows:

                              Supervisor Brent Larson, absent
                              Supervisor Larry Gillespie, voted yes
                              Supervisor David Rikard, voted yes
                              Supervisor Chad McLarty, voted yes
                              Supervisor Mike Roberts, voted yes

               After the vote, President Roberts, declared the motion carried, this the 20th day of
       July, 2020.




                                                           /11
    fide Roberts, President                               Sherry X11, Chancery Clerk
    oard of Supervisors




                                      Lafayette County DOC000001
